--------------------------------------------------------------------------------

EXHIBIT 10.12

 
Execution Copy
EMPLOYMENT CONTRACT
TERMINATION AGREEMENT


THIS AGREEMENT (this "Agreement") is entered into as of August 9, 2004 by and
between MICHAEL E. RICKETSON, a resident of the State of Georgia ("Executive"),
and PAB BANKSHARES, INC., a Georgia corporation (the "Company"), and The PARK
AVENUE BANK, a bank chartered under the laws of the State of Georgia (the
"Bank") (the Company and the Bank are at times herein referred to collectively
as, "Bankshares Affiliates").


WHEREAS, Executive and Bankshares Affiliates entered into that certain
Employment Agreement dated as of January 1, 2003, as amended by that First
Amendment to Employment Agreement dated August 25, 2003 (the "Employment
Agreement"); and


WHEREAS, Executive and Bankshares Affiliates have entered in to an Option
Agreement relating to the grant of options to purchase 40,964 shares of Company
common stock (the "Option Shares") pursuant to the 1999 Stock Option Plan;


WHEREAS, Executive is desirous of retiring early from the employ of Bankshares
Affiliates;


WHEREAS, consistent therewith Bankshares Affiliates and Executive have agreed to
terminate the Employment Agreement; and,


WHEREAS, Executive and Bankshares Affiliates now desire to terminate the
Employment Agreement.


NOW, THEREFORE, in consideration of the promises and premises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties do hereby agree as follows:


1.    Termination of Employment Agreement. Bankshares Affiliates and Executive
hereby agree that, as of the date of this Agreement, the Employment Agreement is
and, for all purposes whatsoever, shall be deemed terminated and shall no
further force or effect, provided, however, the covenants of Executive contained
in Section 9 of the Employment Agreement (the "Restrictive Covenants") shall
continue through the date of the last payment to Executive by Company and are
hereby incorporated into this Agreement for all purposes.


2.    Termination of Employment; Continuation as a Director. Bankshares
Affiliates and Executive hereby agree that the Executive's employment with
Bankshares Affiliates is terminated effective as of the date of this Agreement.
Further, Executive resigns as an officer of Bankshares Affiliates and all REIT
affiliates of Bankshares Affiliates and their parent entities. Executive will
continue to serve as a member of the board of directors of the Company and the
Bank until the next annual meeting of the shareholders of each entity and in
connection therewith offers his resignation as a director of each entity in the
event the directors of either entity desires to nominate a replacement director
for consideration by such entity's shareholders. Executive hereby resigns as a
director of all REIT affiliates of Bankshares Affiliates and their parent
entities.



   1  

--------------------------------------------------------------------------------

EXHIBIT 10.12

 
3.    Compensation.


(a)    From and after the date of this Agreement and so long as Executive does
not violate any of the Restrictive Covenants, Bankshares Affiliates agrees to
pay Executive his current salary and benefits through August 31, 2004 and
commencing September 1, 2004, Bankshares Affiliates agrees to pay Executive
$20,375 per month and continue his health insurance benefits through and
including August 31, 2007. Bankshares Affiliates agrees to allow Executive to
participate in the 401 K match funding from the date of this Agreement through
and including August 31, 2007. Bankshares Affiliates agrees to give Executive
ownership to the lap top computer Executive is currently using.


(b)    Executive may exercise his option to purchase all optioned shares in
whole or in part regardless of expiration date noted on Exhibit "A", at any time
prior to January 1, 2010 at the per share price shown on Exhibit "A".


(c)    In the event of Executive's death prior to the date on which Bankshares
Affiliates has satisfied all of its obligations under subsections (a) and (b) of
this Section 3, Bankshares Affiliates agrees to continue all such payments by
making all remaining payments to Executive's estate on the same terms and
conditions as they would have been made to Executive.


4.    Settlement. This Agreement is in full settlement of any and all claims
Executive may assert arising from or related to the Employment Agreement or
Executive's employment with Bankshares Affiliates or any person or entity owned
or controlled by, or under common control with, or otherwise affiliated with
Bankshares Affiliates (the "Related Parties"), during the term of the Employment
Agreement and through the date hereof, including but not limited to claims for
any expenses incurred by Executive and claims for any reimbursements due from
Bankshares Affiliates to Executive.


5.    Release and Waiver by Executive; Representations and Warranties. In
exchange for the consideration provided by Bankshares Affiliates to Executive,
Executive hereby voluntarily, irrevocably, fully, and completely RELEASES,
ACQUITS, AND FOREVER DISCHARGES Bankshares Affiliates and the Related Parties,
from any and all claims, complaints, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses of any nature whatsoever (whether
known or unknown) which Executive ever had, may have, or now has arising from or
related to, directly or indirectly, the Employment Agreement or otherwise to
Executive's employment with Bankshares Affiliates or any of the Related Parties
during the term of the Employment Agreement and through the date hereof,
including, but not limited to benefits under any and all bonus, severance,
workforce reduction, early retirement, outplacement, or any other similar plan
sponsored by Bankshares Affiliates through the date hereof. Executive
specifically waives any right, power or privilege to severance compensation
detailed in or resulting from the Employment Agreement. In addition, Executive
acknowledges that this Agreement constitutes a full ACCORD AND SATISFACTION of
all claims covered by the release provisions of this paragraph.



   2  

--------------------------------------------------------------------------------

EXHIBIT 10.12

 
Executive represents and warrants that as of the date hereof, Executive has no
basis for any claim and further waives any right to assert a claim against
Bankshares Affiliates for (i) violation of Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Fair Labor Standards Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay
Act, the Civil Rights Act of 1866, 42 U.S.C. 1981, the Family and Medical Leave
Act, the Labor Management Relations Act, the National Labor Relations Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, or the Executive
Retirement Income Security Act, (ii) violations of any other federal or state
statute or regulation or local ordinance, (iii) lost or unpaid wages,
compensation, or other benefits claims under state law, defamation, intentional
infliction of emotional distress, negligent infliction of emotional distress,
bad faith action, slander, assault, battery, wrongful or constructive discharge,
negligent hiring, retention and/or supervision, fraud, misrepresentation,
conversion, tortious interference with property, negligent investigation, or
(iv) any other claims under state law arising in tort or contract.


6.    Limited Release by Bankshares Affiliates. In exchange for the
consideration provided by Executive to Bankshares Affiliates by his execution of
this Agreement, except for and without waiving any right, power or privilege of
Bankshares Affiliates contained in this Agreement, the Restrictive Covenants and
the Salary Continuation Agreement, each of Bankshares Affiliates and all Related
Parties hereby voluntarily, irrevocably, fully and completely RELEASES, ACQUITS,
and FOREVER DISCHARGES Executive from any and all claims, complaints,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of actions, suits, rights, demands, costs, losses, debts, and expenses of
any nature whatsoever (whether known or unknown) which Bankshares Affiliates or
any Related Party ever had, may have, or now has, arising from or related to,
directly or indirectly, the Employment Agreement or otherwise to Executive's
employment with Bankshares Affiliates or any of the Related Parties during the
term of the Employment Agreement and through the date hereof.


7.    Indemnification. Bankshares Affiliates shall defend and indemnify
Executive for any claims brought against Executive for any actions taken by him
that were within the scope of his employment while an employee of Bankshares
Affiliates. Executive agrees to participate in the defense of any claim brought
against Bankshares Affiliates related to any of his actions on behalf of
Bankshares Affiliates during his employment or for which he has knowledge as a
result of his employment with Bankshares Affiliates. To the extent Bankshares
Affiliates requires Executive to participate in the defense of any such claim,
it will reimburse Executive for any and all reasonable expenses, including
travel expenses, incurred by him.


8.    Entire Agreement, Modification. This Agreement represents the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other negotiations and agreements, written or verbal, between the
parties relating to the matters contemplated hereby. This Agreement may not be
amended, waived or changed orally, but only in a writing that is signed by both
parties and that states specifically that it is intended to modify this
Agreement.



  3   

--------------------------------------------------------------------------------

EXHIBIT 10.12

 
9.    Waiver. No failure or delay by either party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof and any
written waiver in one or more instances shall not be deemed to be a further or
continuing waiver of any such right, power or privilege.


10.          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon Bankshares Affiliates, its successors and assigns, and
any corporation with which Bankshares Affiliates may merge or consolidate or to
which Bankshares Affiliates may sell its assets, and Executive and his
executors, administrators, heirs, legatees, administrators, and personal
representatives.


11.          Severability. If any provisions of this Agreement shall be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of the remaining provisions of
this Agreement, which shall remain in full force and effect and the parties
hereto shall continue to be bound thereby.


12.          Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.


13.          Governing Law. This Agreement shall be construed and its validity
determined by the laws of the State of Georgia.


14.          Counterparts. This Agreement may be executed in separate
counterparts and shall be fully executed when each party whose signature is
required has signed at least one counterpart, even though no one counterpart
contains the signatures of all parties.


15.          Acknowledgment.   Executive hereby represents and warrants that:



  (a) Executive has CAREFULLY READ THIS AGREEMENT AND FULLY UNDERSTANDS ALL OF
THE PROVISIONS OF THIS AGREEMENT;




  (b) Executive has had an OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE
AS TO THE TERMS OF THIS AGREEMENT to the full extent that he desired before
signing this Agreement;




  (c) Executive understands that any further employment with Bankshares
Affiliates or any of the Related Parties shall be an employment at will;




  (d) Executive understands that this Agreement FOREVER RELEASES Bankshares
Affiliates from any legal action related to or arising from the Employment
Agreement prior to the date of execution of this Agreement;




   4  

--------------------------------------------------------------------------------

EXHIBIT 10.12

 

  (e) In signing this Agreement, Executive DOES NOT RELY ON NOR HAS HE RELIED ON
ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN
THIS AGREEMENT by Bankshares Affiliates or by any of Bankshares Affiliates's
agents, representatives, or attorneys with regard to the subject matter, basis,
effect of this Agreement or otherwise; and




  (f) Executive was not coerced, threatened, or otherwise forced to sign this
Agreement, and Executive is VOLUNTARILY SIGNING AND DELIVERING THIS AGREEMENT of
his own free will, and that each signature appearing hereafter is genuine.



IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement as
an expression of their intent to be bound by the foregoing terms of this
Agreement.
 

   
EXECUTIVE:
         
 
 
Name:
Michael E. Ricketson
 
Address:
781 Sandy Ridge Road
   
McDonough, Georgia 30352






   
COMPANY:
         
PAB BANKSHARES, INC.
       
By:
 
 
Name:
James L. Dewar, Jr.
 
Title:
Chairman
 
Address:
3102 North Oak Street Extension
   
Valdosta, Georgia 31602






   
BANK:
         
THE PARK AVENUE BANK
                   
By:
 
 
Name:
James L. Dewar, Jr.
 
Title:
Chairman
 
Address:
3102 North Oak Street Extension
   
Valdosta, Georgia 31602

 
 
5